Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-20 in the reply filed on 6/8/22 is acknowledged.  Examiner withdraws the restriction requirement dated 4/14/22 in view of the search results.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	OPTICAL IMAGING LENS INCLUDING SEVEN LENSES OF +--+-+- OR +--+++- REFRACTIVE POWERS.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Tang (US 20160299319).

    PNG
    media_image1.png
    506
    551
    media_image1.png
    Greyscale

Tang teaches An optical imaging lens (Fig. 2A, Table 3), comprising, sequentially from an object side to an image side along an optical axis, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element, each of the lens elements having an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein 
the second lens element has negative refracting power;
the third lens element has negative refracting power;
an optical axis region of the object-side surface of the fourth lens element is concave;
an optical axis region of the object-side surface of the seventh lens element is concave; and
among the lens elements of the optical imaging lens, only the first to seventh lens elements have refracting power, and the optical imaging lens satisfies (G56+T6+G67)/(TG34+GT45)=2.55/1.1, wherein
G56 is an air gap from the fifth lens element to the sixth lens element along the optical axis, T6 is a thickness of the sixth lens element along the optical axis, G67 is an air gap from the sixth lens element to the seventh lens element along the optical axis, TG34 is a distance from the object-side surface of the third lens element to the object-side surface of the fourth lens element along the optical axis, and GT45 is a distance from the image-side surface of the fourth lens element to the image-side surface of the fifth lens element along the optical axis.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical imaging lens including “(G56+T6+G67)/(TG34+GT45)≥2.600”, along with the other claimed limitations of claim 1.
Claim 11 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234